 Case 2:17-cv-06929-PA-JEM Document 192 Filed 12/20/18 Page 1 of 1 Page ID #:5093

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-6929 PA (JEMx)                                         Date    December 20, 2018
 Title             Securities & Exchange Commission v. Edward Chen, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS – COURT ORDER

      Before the Court is the 6th Motion for Authority to Pay Fees & Costs” for the Receiver
and His Staff (Docket No. 190). Pursuant to Rule 78 of the Federal Rules of Civil Procedure
and Local Rule 7-15, the Court finds that this matter is appropriate for decision without oral
argument. The hearing calendared for January 7, 2019, is vacated, and the matter taken off
calendar.

        In this Motion, the Receiver seeks authorization for fees and costs incurred by the
Receiver and his staff for August and September 2018. In the Motion, the Receiver seeks fees of
$81,882.31, and expenses of $413.91, with a credit of $24.83 for payments already made, for a
total authorization of $82,271.39. Neither Edward Chen, his co-defendant Jean Chen, nor
plaintiff Securities and Exchange Commission (“SEC”), have filed an Opposition. See Local
Rule 7-12 (“The failure to file any required document, or the failure to file it within the deadline,
may be deemed consent to the granting of the motion.”).

       The Court has reviewed the evidence in support of the Motion and concludes that the fees
and expenses incurred by the Receiver for August and September 2018, were reasonable and
necessary. The Court therefore grants the Receiver’s Motion and authorizes the payment from
receivership assets of $82,271.39.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
